nterim Decision #2370

MATTER OF NIGOGHOSSIAN
In Visa Petition Proceedings
A-20318610
Decided by Board April 16, 1975

ie lawful permanent resident petitioner filed a visa petition under section 203(a)(2) of the
Immigration and Nationality Act, which was denied because the petitioner was previously married ii. Iraq and failed to establish that the prior marriage had been legally
terminated., The second marriage took place in California. Petitioner claimed that the
first marriage could be considered terminated under section 4401(2) of the California
Civil Code because she and her first husband had been separated for over five years
prior to her seco ad marriage and he had not been heard from since. Such assertion is not
sufficient to corsider the marriage terminated under section 4401(2), because that
section requires a good faith belief that the previous spouse is dead, and there was
iothing in the record to indicate petitioner entertained such belief.
BEHALF OF ISTMONER: Joseph S. Hertogs, Esquire
Jackson & Hertogs
580 Washington Street
San Francisco, California 94111

Me lawful permanent resident petitioner applied for preference clascation for the beneficiary as her spouse under section 203(a)(2) of the

migration and Nationality Act. In a decision dated October 17, 1974,
district director denied that petition. The petitioner has appealed
m that decision. The appeal will be dismissed.
rhe petitioner and the beneficiary went through a marriage ceremony
San Francisco, California on December 7, 1973. The record shows
.t the petitioner was previously married in Iraq in 1962. The district
ector based his denial on the petitioner's failure to establish that her
Dr marriage had been legally terminated.
)n appeal, counsel argues that the petitioner's present marriage is
id in California, the place of celebration, by virtue of section 4401 of

California Civil Code, which provides:
subsequent marriage contracted by any person during the life of a former husband or
illegal
d void from the beginning, unless:
} The former marriage has been dissolved or declared a nullity prior to the date of the
bsequent marriage.

Ye of such pennon, with any person other than such former husband or wife, is

256

Interim Decision #2370
(2) The former husband or wife is absent, and not known to such person to be living for
the space of five successive years immediately preceding the subsequent marriage, or is
generally reputed or believed by such person to be dead at the time such subsequent
marriage was contracted, in either of which cases the subsequent marriage is valid until
its nullity is adjudged pursuant to subdivision (b) of Section4425. (Emphasis supplied.)

Counsel alleges that the petitioner's first spouse left her in 1965 and has
not been heard from since. Counsel therefore contends that the petitioner's present marriage to the beneficiary is valid under the provisions
of section 4401(2) of the California Civil Code.
We have previously had occasion to deal with the provisions contained
in subsection (2) of section 4401 of the California Civil Code (formerly
section 61 of the California Civil Code). In Matter of S—, 7 I. & N. Dec.
469 (BIA 1957), we held that subsection (2) required that the person
seeking to rely on it establish that he or she had a good faith belief in the
death of his or her prior spouse. Our holding was based on the decisions
of tile- California courts in Wilcox v. Wilcox, 171 Cal. 770, 776, 155 P. 95
(1916), and Goff v. Goff, 52 Cal. App. 2d 23, 28, 125 P.2d 848 (1942). The
view that section 4401(2) requires a good faith belief in the death of the
prior spouse was reaffirmed in Neareither v. Workmen's Compensation
Appeals Board, 15 Cal. App. 3d 429, 93 Cal. Rptr. 162 (1971).
The only evidence submitted by the petitioner regarding her prior
spouse consists of two affidavits from friends indicating that the petitioner's first husband left her in Iraq in 1966 and has not returned to her
or been heard from since. There is nothing in the record to indicate that
the petitioner entertained a good faith belief that her husband was dead
as required under section 4401 of the California Civil Code.
In visa petition proceedings, the petitioner has the burden of establishing the validity of the claimed relationship. Matter of Brantigan, 11
I. & N. Dec. 493 (BIA 1966). The present petitioner has failed to
establish that her marriage to the beneficiary is valid under the law of
California. Consequently, the appeal will be dismissed. If the petitioner
has evidence that might place her present marriage within the provisions of section 4401 of the California Civil Code, as interpreted by the
California courts, she may submit a new petition.
ORDER: The appeal is dismissed.

257

